Title: From Thomas Jefferson to Patrick Magruder, 6 November 1807
From: Jefferson, Thomas
To: Magruder, Patrick


                        
                            Sir
                     
                            Washington Nov. 6. 07.
                        
                        I have this day directed a commission to be made out for you as Librarian to Congress. mr Van Zandt having
                            been charged pro tem. with the care of the books since the death of mr Beckley, you will be pleased to recieve that
                            charge from him. I salute you with esteem & respect.
                        
                            Th: Jefferson
                     
                        
                    